Citation Nr: 9902674	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-17 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $7,983.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1951 to June 
1955.  In September 1995, the St. Petersburg, Florida, 
Regional Office (RO) proposed to reduce the veterans 
Department of Veterans Affairs (VA) improved pension benefits 
retroactively from December 1, 1994 due to his receipt of 
Social Security Administration (SSA) benefits.  In December 
1995, the RO effectuated the proposed reduction and informed 
the veteran that the adjustment results in an overpayment 
of benefits to him.  The veteran was told that he would be 
notified shortly of the exact amount of the overpayment.  
In December 1995, the veteran was informed in writing of an 
overpayment of VA improved pension benefits in the amount of 
$7,983.00 and his waiver rights.  In March 1996, the veteran 
was afforded a hearing before a VA hearing officer.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which concluded that there was bad faith on the veterans 
part in the creation of the overpayment of VA improved 
pension benefits in the amount of $7,983.00 and denied his 
request for waiver of recovery of the overpayment.  In July 
1996, the veteran submitted a notice of disagreement.  In 
October 1996, the RO issued a statement of the case to the 
veteran and his accredited representative which did not 
indicate that the overpayment of VA improved pension benefits 
was the result of the veterans bad faith.  Instead, the RO 
determined that the overpayment had been created through the 
fault of the veteran and denied his request for waiver of 
recovery of the overpayment upon that basis.  

The Board does not know why the RO, in the statement of the 
case, changed the reason for the denial and completely failed 
to inform the veteran of the prior determination regarding 
bad faith.  However, the determination was made by the RO and 
we accept that determination.  In view of the fact that there 
is a diagnosis of dementia, it is possible for an RO to find 
that there was a lack of intent thereby removing the issue of 
bad faith.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.  

2.  The veteran was overpaid VA improved pension benefits in 
the amount of $7,983.00 during the period between December 
1993 and November 1994 due to his failure to promptly inform 
the VA of his receipt of monthly SSA benefits.  

3.  Notwithstanding the veteran's fault in creating the 
overpayment of improved disability pension benefits, recovery 
of the indebtedness would result in severe financial hardship 
to the veteran.  


CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $7983.00 was not due to error solely on the part of 
the VA and was otherwise properly created.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.660(a) (1998).  

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $7983.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1998); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that while he failed to read 
the ROs instructions to him pertaining to his duty to 
promptly report any change in his income and thus was at 
fault in the creation of the overpayment of VA improved 
pension benefits to him, recovery of the overpayment of VA 
improved pension benefits in the amount of $7,983.00 should 
be waived as he has been repeatedly hospitalized for serious 
disabilities including tuberculosis; has significant expenses 
and no financial resources beyond his monthly SSA benefits; 
and such action would result in undue financial hardship on 
him.  




I.  Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. § 
3.660(a)(1) (1998).  

In December 1992, the RO granted a permanent and total 
disability rating for pension purposes.  In a February 1993 
Improved Pension Eligibility Verification Report (Veteran 
with no Dependents) (VA Form 21-0515-1), the veteran 
indicated that he had filed for SSI/SSD benefits and 
would notify [the RO] when & if [SSA benefits were] 
awarded.  In a February 1993 written statement, the veteran 
reiterated that a [SSA] claim is pending and the award 
amount & date will be reported as soon as available.  In 
February 1993, the RO informed the veteran that he had been 
awarded VA improved pension benefits based upon its 
determination that he had no income and was not in receipt of 
SSA benefits.  The written notice informed the veteran of his 
duty to promptly inform the VA of any changes in his income 
and that his failure to do so could result in the creation of 
an overpayment in his account.  

A December 1993 Improved Pension Eligibility Verification 
Report (Veteran with no Children) (VA Form 21-0516) reflects 
that the veteran had no monthly income and did not receive 
SSA benefits during the period between December 1, 1992 and 
November 30, 1993 and did not expect to receive any income 
for the period between December 1, 1993 to November 30, 1994.  
In January 1994, the RO specifically informed the veteran in 
writing of his duty to promptly report any changes in his 
monthly income to the VA.  

A March 1994 letter from the SSA to the veteran indicates 
that the veteran began to receive monthly SSA benefits in the 
amount of $641.00 commencing in December 1993.  In September 
1995, the RO informed the veteran that it had received 
information establishing that he was in receipt of monthly 
SSA benefits in the amount of $660.00.  In December 1995, the 
veteran was informed in writing of an overpayment of VA 
improved pension benefits in the amount of $7,983.00 and his 
waiver rights.  

At the hearing on appeal, the veteran acknowledged that he 
had not reported his monthly SSA benefits to the VA.  He 
related that he had not read the ROs notices about his duty 
to promptly report any changes in his income and was thus 
unaware that he could not concurrently receive VA improved 
pension benefits and SSA benefits.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's acknowledgment 
that he failed to inform the VA of his receipt of SSA 
benefits, the Board finds that the overpayment of VA improved 
pension benefits in the amount of $7,983.00 was solely the 
consequence of the veterans own action and thus properly 
created.  


II.  Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 
C.F.R. § 1.963(a) (1998).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (1998).  

Private clinical documentation dated in April and November 
1992 conveys that the veteran was diagnosed with early 
dementia and post-operative subdural hematoma removal 
residuals.  In a December 1995 Financial Status Report (VA 
Form 20-5655), the veteran indicated that: his monthly income 
consisted solely of SSA benefits in the amount of $650.00; 
his monthly expenses totaled $735.00; and his assets 
consisted of a 1987 automobile.  He reported that he had no 
cash in hand or in the bank.  

At the hearing on appeal, the veteran testified that he 
expended his entire income on his monthly expenses.  He 
clarified that he did not have any money to repay the 
overpayment and his monthly expenses actually exceeded his 
monthly income by approximately $85.00.  He stated that if 
his business proved to be profitable, he would then have the 
funds needed to pay off his debt.  It had yet to make any 
money.  

In his October 1996 substantive appeal, the veteran advanced 
that:

1.  As stated in my explination (sic) of 
confusion at the time of being in receipt 
of moneys (sic) from the VA.  As stated 
in questions asked on March 14, [19]96, 
let me refer to these facts:
A.  I have no income other than Social 
Security!  
B.  At the time that I received a letter 
from the VA, I was in and out of the 
hospital several times (I[]m currently 
under a Doctor[]s care for 
[tuberculosis], and surgery I received 
several months ago).  
C.  I dont have any way of repaying this 
oversight.  My overhead allow (sic) me to 
just survive.  

In a July 1997 written statement, the local accredited 
representative advanced that any repayment of the debt 
would cause severe financial hardship to the veteran.  

The Board has reviewed the probative evidence including the 
veterans testimony and statements on appeal.  While he was 
clearly at fault in the creation of the overpayment of VA 
improved pension benefits, the Board observes that recovery 
of the overpayment would result in severe financial hardship 
to the veteran.  He apparently has a number of significant 
disabilities including early dementia and tuberculosis.  He 
has reported monthly expenses which exceed his monthly income 
by approximately $85.00.  Upon application of the 
aforementioned authorities to the instant appeal, the Board 
concludes that recovery of the overpayment from the veteran 
would be against equity and good conscience.  According, a 
waiver of recovery of the overpayment of VA improved pension 
benefits to the veteran in the amount of $7,983.00 is 
granted.  


ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $7,983.00 is granted.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
